Exhibit No. 10.93

 

RUSS BERRIE AND COMPANY, INC.
INCENTIVE COMPENSATION (“IC”) PROGRAM

 

I.                                         PURPOSE AND PHILOSOPHY OF THE IC
PROGRAM

 

The IC Program has been established to provide designated associates of Russ
Berrie and Company, Inc. (the “Company”) and its subsidiaries with an
opportunity, each year that this IC Program is in effect, to earn substantial
cash remuneration based on (i) the attainment of specified operating objectives
by the Company (or specified divisions thereof), (ii) fulfillment of specified
individual goals and objectives established for each participating associate,
and (iii) fulfillment of (x) specified individual initiatives established for
each eligible associate and (y) initiatives to be mutually agreed upon between
such associate and his/her direct supervisor.  Thus, the IC Program provides a
framework in which eligible associates can achieve significant incentive
compensation based not only upon the Company achieving its financial corporate
objectives, but also based upon recognition of and rewards for achieving
individual goals and objectives and individual initiatives. In addition, the IC
Program seeks to, among other things, (1) more closely align associates’
interests with those of shareholders, (2) reward associates for contributing to
the short and long-term growth of the business, (3) provide associates with a
more meaningful role in the attainment of maximum compensation levels,
(4) provide a competitive platform for compensation vis-à-vis the marketplace,
and (5) serve as a recruitment and retention tool.

 


II.                                     ASSOCIATES ELIGIBLE FOR PARTICIPATION;
LEVEL OF IC ELIGIBLITY

 

Eligibility

 

Individuals from specified participant groups (“Participant Groups”) selected on
an annual basis by the CEO in his sole discretion and in consultation with the
heads of business units and certain senior executives of his choice, in each
case as approved by the Compensation Committee of the Board of Directors of the
Company (the “Comp Committee”).  Eligible individuals will generally have the
rank of vice president or above, but titles will not be determinative. 
Participant Groups currently consist of the following:

 

A.                                    Corporate Participants:  Individuals whose
responsibilities are not limited to a particular business unit of the Company.

 

B.                                    Gift U.S.A. Participants:  Individuals who
operate primarily in the Company’s core U.S.A. gift business.

 

--------------------------------------------------------------------------------


 

C.                                    International Participants:   Individuals
who operate primarily in either the Company’s core or non-core international
business.

 

D.                                    Sassy Participants:  Individuals who
operate primarily in the Company’s Sassy business; provided that individuals
party to employment agreements with Sassy will not be eligible to participate in
this IC Program.

 

E.                                      Kids Line Participants: Individuals who
operate primarily in the Company’s Kid’s Line business; provided that
individuals party to employment agreements with Kids Line will not be eligible
to participate in this IC Program.

 

All decisions with respect to eligibility to participate in the IC Program,
definition of Participant Groups and categorization in a particular Participant
Group shall be final and binding on all associates of the Company.

 

Applicable Percentage

 

Members of each Participant Group will be eligible to participate in the IC
Program at specified IC Percentages Ranges (expressed as a percent of annual
base salary at the time payout is determined).  The IC Percentage Ranges for
each Participant Group will be determined on an annual basis by the CEO and
approved by the Comp Committee.  The particular IC Percentage of a participant
within the applicable IC Percentage Range (such participant’s “Applicable
Percentage”) will be determined on an annual basis by the CEO in his sole
discretion, in each case as approved by the Comp Committee.  Each Participant’s
Applicable Percentage for the subsequent year (and whether an associate has been
selected to participate in the IC Program for such year) shall be communicated
to such participant during his/her year-end performance appraisal.  All
decisions with respect to IC Percentage Ranges and the determination of
Applicable Percentages shall be final and binding on all participants.

 


III.                                 COMPOSITION OF INCENTIVE COMPENSATION

 


EACH PARTICIPANT’S ANNUAL BASE SALARY MULTIPLIED BY SUCH PARTICIPANT’S
APPLICABLE PERCENTAGE (AS DESCRIBED ABOVE) SHALL EQUAL A NUMBER (THE “IC
FACTOR”) THAT WILL BE USED TO DETERMINE SUCH PARTICIPANT’S TOTAL INCENTIVE
COMPENSATION EARNED FOR THE RELEVANT YEAR (THE “EARNED IC AMOUNT”).

 

Each participant’s Earned IC Amount will be comprised of three separate
components (described in detail in Section IV below).  Each component may
entitle a participant to earn a specified percentage of the IC Factor,
summarized as follows:

 


•                                          PART A COMPONENT:  FROM 0% TO 100% OF
A PARTICIPANT’S IC FACTOR CAN BE EARNED IN THE EVENT THAT THE COMPANY (IN THE
CASE OF CORPORATE PARTICIPANTS) OR SPECIFIED BUSINESS UNITS (IN THE CASE OF ALL
OTHER PARTICIPANT GROUPS) ACHIEVES THE SPECIFIED LEVELS OF PERFORMANCE
MEASUREMENTS SET FORTH ON EXHIBIT A, WHICH EXHIBIT WILL BE AMENDED EACH YEAR.

 

2

--------------------------------------------------------------------------------


 


•                                          PART B COMPONENT:  FROM 0% TO 30% OF
A PARTICIPANT’S IC FACTOR CAN BE EARNED IN THE EVENT OF ACHIEVEMENT BY SUCH
PARTICIPANT OF HIS/HER INDIVIDUAL GOALS AND OBJECTIVES.

 


•                                          PART C COMPONENT:  FROM 0% TO 20% OF
A PARTICIPANT’S IC FACTOR CAN BE EARNED IN THE EVENT OF ACHIEVEMENT BY SUCH
PARTICIPANT OF HIS/HER INDIVIDUAL INITIATIVES.

 


IV.                                CALCULATION OF EARNED IC AMOUNTS

 

A participant’s total Earned IC Amount is calculated as follows:

 


•                                          ESTABLISHING CORPORATE OBJECTIVES FOR
THE PART A COMPONENT:

 


CORPORATE OBJECTIVES FOR EACH PARTICIPANT GROUP WILL CONSIST OF THREE SEPARATE
LEVELS OF ACHIEVEMENT (“TARGETS”) WITH RESPECT TO ONE OR SEVERAL SPECIFIED
MEASURES OF OPERATING PERFORMANCE EACH YEAR, SUCH AS OPERATING INCOME, EBITDA,
ETC. (THE “CHOSEN METRIC”).  BOTH THE CHOSEN METRIC AND THE TARGETS REQUIRED
WILL BE DETERMINED BY THE CEO ON AN ANNUAL BASIS, AS APPROVED BY THE COMP
COMMITTEE.  THERE IS NO REQUIREMENT THAT THE TARGETS BE BASED ON OR REFER TO
BUDGETED LEVELS OF OPERATING PERFORMANCE, OR TO ANY OTHER PLAN OR PROJECTION
WITH RESPECT TO THE COMPANY’S BUSINESS.

 


THE TARGETS WILL CONSIST OF THE FOLLOWING: (I) A SPECIFIED MINIMUM LEVEL OF
ACHIEVEMENT IN THE CHOSEN METRIC REQUIRED TO EARN A SPECIFIED AMOUNT OF IC
COMPENSATION (THE “MINIMUM TARGET”), (II) A SPECIFIED LEVEL OF ACHIEVEMENT IN
THE CHOSEN METRIC IN EXCESS OF THE MINIMUM TARGET (THE “TARGET”), AND (III) A
SPECIFIED LEVEL OF ACHIEVEMENT IN THE CHOSEN METRIC IN EXCESS OF THE TARGET (THE
“MAXIMUM TARGET”).  NOTE THAT (I) THE CHOSEN METRIC MAY CHANGE FROM YEAR TO
YEAR, E.G., OPERATING INCOME IN ONE YEAR AND EBITDA IN ANOTHER, (II) DIFFERENT
MEASUREMENTS MAY BE USED FOR DIFFERENT PARTICIPANT GROUPS WITHIN THE SAME YEAR,
E.G., OPERATING INCOME FOR CORPORATE PARTICIPANTS AND EBITDA FOR SASSY
PARTICIPANTS, AND (III) THE TARGETS WILL CHANGE EACH YEAR).  THE TARGETS WILL BE
BASED ON CONSOLIDATED COMPANY PERFORMANCE IN THE CASE OF CORPORATE PARTICIPANTS
AND WILL BE BASED ON THE PERFORMANCE OF THE RELEVANT BUSINESS UNIT IN THE CASE
OF ALL OTHER PARTICIPANT GROUPS.  ALL DETERMINATIONS WITH RESPECT TO (I) THE
CHOSEN METRICS, (II) THE APPLICABLE TARGETS AND (III) WHETHER AND/OR TO WHAT
EXTENT THE COMPANY (OR THE RELEVANT BUSINESS UNIT) HAS ACHIEVED THE APPLICABLE
TARGETS SHALL BE FINAL AND BINDING ON ALL PARTICIPANTS IN THE IC PROGRAM.

 


THE CHOSEN METRICS AND TARGETS FOR EACH PARTICIPANT GROUP FOR EACH YEAR WILL BE
SET FORTH ON EXHIBIT A HERETO.  EXHIBIT A WILL BE AMENDED EACH YEAR (AND SUCH
AMENDMENT WILL BE DISTRIBUTED TO ASSOCIATES DESIGNATED TO PARTICIPATE IN THE IC
PROGRAM FOR SUCH YEAR DURING SUCH ASSOCIATE’S YEAR-END PERFORMANCE APPRAISAL)

 

3

--------------------------------------------------------------------------------


 


AND WILL REFLECT (X) THE CHOSEN METRICS FOR SUCH YEAR AND (Y) THE TARGETS
REQUIRED IN THE APPLICABLE CHOSEN METRIC FOR EACH PARTICIPATING GROUP FOR SUCH
YEAR.  WITH RESPECT TO THE INTERNATIONAL PARTICIPANT GROUP, DIFFERENT TARGETS
MAY BE SET FOR PARTICIPANTS IN THE COMPANY’S OPERATIONS IN CANADA, AUSTRALIA AND
EUROPE.

 


•                                          CALCULATING THE PART A COMPONENT:

 

For all participants, 50% of such participant’s IC Factor shall be referred to
herein as the “Part A Amount”.  If the Company, or the relevant business unit,
as applicable, achieves the Minimum Target, then an amount equal to 20% of the
Part A Amount will be paid.  If the Company, or relevant business unit, as
applicable, achieves the Target, then an amount equal to 100% of the Part A
Amount will be paid.  If the Company, or relevant business unit, as applicable,
achieves the Maximum Target, then an amount equal to 200% of the Part A Amount
(or 100% of the IC Factor) will be paid.  Earned IC Amounts for achievement of
results in between (i) the Minimum Target and the Target and (ii) the Target and
the Maximum Target, will in each case be determined by a straight-line
interpolation.  No Earned IC Amount will be paid for achievement of results
below the Minimum Target.  No additional Earned IC Amount will be paid for
achievement of results in excess of the Maximum Target.

 


•                                          CALCULATING THE PART B COMPONENT:

 


THE INDIVIDUAL GOALS AND OBJECTIVES FOR EACH PARTICIPANT FOR EACH YEAR WILL BE
DETERMINED BY THE CEO IN HIS SOLE DISCRETION IN THE EVENT THAT THE CEO IS THE
PARTICIPANT’S DIRECT SUPERVISOR, OR BY THE CEO IN CONSULTATION WITH THE
PARTICIPANT’S DIRECT SUPERVISOR IN THE EVENT THAT THE CEO IS NOT THE DIRECT
SUPERVISOR OF THE PARTICIPANT.  EACH PARTICIPANT’S INDIVIDUAL GOALS AND
OBJECTIVES WILL BE COMMUNICATED TO SUCH PARTICIPANT DURING HIS/HER YEAR-END
PERFORMANCE APPRAISAL, AND MAY BE MODIFIED BY THE CEO OR THE PARTICIPANT’S
DIRECT SUPERVISOR, AS APPLICABLE, IN THE PARTICIPANT’S SUBSEQUENT MID-YEAR
PERFORMANCE APPRAISAL.  EACH PARTICIPANT’S INDIVIDUAL GOALS AND OBJECTIVES WILL
BE EVALUATED BY THE PARTICIPANT’S DIRECT SUPERVISOR, WHO WILL DETERMINE IN
HIS/HER SOLE DISCRETION WHETHER AND TO WHAT EXTENT SUCH GOALS AND OBJECTIVES
HAVE BEEN MET, AND WHAT, IF ANY, PERCENTAGE (FROM 0% TO 30%) OF THE IC FACTOR
HAS BEEN EARNED.  NOTE THAT NOT ALL GOALS AND OBJECTIVES WILL BE GIVEN EQUAL
WEIGHT IN THE DETERMINATION OF WHAT PERCENTAGE OF THE IC FACTOR, IF ANY, HAS
BEEN EARNED FOR THE PART B COMPONENT.  SUCH EVALUATION AND DETERMINATION SHALL
BE COMMUNICATED TO THE PARTICIPANT DURING HIS/HER YEAR-END PERFORMANCE
APPRAISAL.  ALL DECISIONS WITH RESPECT TO THE EXTENT OF ACHIEVEMENT OF
INDIVIDUAL GOALS AND OBJECTIVES AND THE PERCENTAGE OF IC FACTOR EARNED, IF ANY,
SHALL BE FINAL AND BINDING ON ALL PARTICIPANTS. ANYWHERE BETWEEN 0% AND 30% OF
THE IC FACTOR CAN BE EARNED WITH RESPECT TO THE PART B COMPONENT OF THE IC
PROGRAM.

 


•                                          CALCULATING THE PART C COMPONENT:

 


THE INDIVIDUAL INITIATIVES, WHICH WILL REFLECT A PARTICIPANT’S CONTRIBUTIONS
THAT FAVORABLY AFFECT SALES, GROSS MARGIN, PROFITABILITY, EXPENSES AND/OR OTHER
EFFICIENCIES, WILL

 

4

--------------------------------------------------------------------------------


 


BE DETERMINED BY THE CEO IN HIS SOLE DISCRETION IN THE EVENT THAT THE CEO IS THE
PARTICIPANT’S DIRECT SUPERVISOR, OR BY THE CEO IN CONSULTATION WITH THE
PARTICIPANT’S DIRECT SUPERVISOR IN THE EVENT THAT THE CEO IS NOT THE DIRECT
SUPERVISOR OF THE PARTICIPANT.  EACH PARTICIPANT’S INDIVIDUAL INITIATIVES WILL
BE COMMUNICATED TO SUCH PARTICIPANT DURING HIS/HER YEAR-END PERFORMANCE
APPRAISAL, AND MAY BE MODIFIED BY THE CEO OR THE PARTICIPANT’S DIRECT
SUPERVISOR, AS APPLICABLE, IN THE PARTICIPANT’S SUBSEQUENT MID-YEAR PERFORMANCE
APPRAISAL.  INDIVIDUAL INITIATIVES WILL ALSO INCLUDE INITIATIVES WHICH HAVE BEEN
MUTUALLY AGREED UPON BY THE ASSOCIATE AND HIS/HER DIRECT SUPERVISOR.  EACH
PARTICIPANT’S INDIVIDUAL INITIATIVES WILL BE EVALUATED BY THE PARTICIPANT’S
DIRECT SUPERVISOR, WHO WILL DETERMINE IN HIS/HER SOLE DISCRETION WHETHER AND TO
WHAT EXTENT SUCH INITIATIVES HAVE BEEN ACHIEVED AND WHAT, IF ANY, PERCENTAGE
(FROM 0% TO 20%) OF THE IC FACTOR HAS BEEN EARNED.  NOTE THAT NOT ALL
INITIATIVES WILL BE GIVEN EQUAL WEIGHT IN THE DETERMINATION OF WHAT PERCENTAGE
OF THE IC FACTOR, IF ANY, HAS BEEN EARNED FOR THE PART C COMPONENT.  SUCH
EVALUATION AND DETERMINATION SHALL BE COMMUNICATED TO THE PARTICIPANT DURING
HIS/HER YEAR-END PERFORMANCE APPRAISAL.  ALL DECISIONS WITH RESPECT TO THE
EXTENT OF ACHIEVEMENT OF INDIVIDUAL INITIATIVES AND THE PERCENTAGE OF IC FACTOR
EARNED, IF ANY, SHALL BE FINAL AND BINDING ON ALL PARTICIPANTS.  ANYWHERE
BETWEEN 0% AND 20% OF THE IC FACTOR CAN BE EARNED WITH RESPECT TO THE PART C
COMPONENT OF THE IC PROGRAM.

 

NOTE:  A participant may be paid on the Part B or Part C component even if the
no amount of the Part A component has been earned.

 

IC PARTICIPANT POTENTIAL EARNED IC AMOUNT EXAMPLE

 

Annual Base Salary:

 

$

225,000

 

 

 

 

 

Applicable Percentage

 

40

%

 

 

 

 

IC Factor ($225,000 x 40%)

 

$

90,000

 

 

 

 

 

Part A Amount (50% of IC Factor)

 

$

45,000

 

 

 

 

 

Part B Maximum Amount (30% of IC Factor)

 

$

27,000

 

 

 

 

 

Part C Maximum Amount (20% of IC Factor)

 

$

18,000

 

 

 

 

 

Part A Earning Potential:

 

$

0-$90,000

 

 

 

 

 

Part B Earning Potential:

 

$

0-$27,000

 

 

 

 

 

Part C Earning Potential

 

$

0-$18,000

 

 

5

--------------------------------------------------------------------------------


 

Earned IC Amount Calculation Example:  Part A

 

Chosen Metric:

 

Consolidated Operating Income

 

 

 

 

 

Minimum Target:

 

$

40,000,000

 

 

 

 

 

Target:

 

$

46,000,000

 

 

 

 

 

Maximum Target:

 

$

55,000,000

 

 

If the Company achieves $40,000,000, then payout is 20% of the Part A Amount:

 

$

9,000

 

 

 

 

 

If the Company achieves $46,000,000, then payout is 100% of the Part A Amount:

 

$

45,000

 

 

 

 

 

If the Company achieves $55,000,000, then payout is 200% of the Part A Amount:

 

$

90,000

 

 

 

 

 

If the Company achieves $50,500,000, then payout is 150% of the Part A Amount:

 

$

67,500

 

 

Earned IC Amount Calculation Example:  Part B

 

Payout can range from $0 - $27,000 on the Part B component (0% to 30% of the IC
Factor).

 

Earned IC Amount Calculation Example:  Part C

 

Payout can range from $0 - $18,000 on the Part C component (0% to 20% of the IC
Factor)

 

Total potential Earned IC Amount:

 

$

135,000

 

 


V.                                    EXCLUSIONS AND OTHER PROGRAMS

 

Notwithstanding anything herein to the contrary, members of the sales force are
not eligible to participate in this IC Program.  Such individuals may be
eligible for a different bonus program based on achieving certain sales growth
levels.

 

Non-sales associates who are not eligible for the IC Program may be eligible to
receive a discretionary bonus.  The Discretionary Bonus Program is described in
a separate document.

 

Associates who are eligible to participate in this IC Program (i) are not
eligible to participate in the Company’s Discretionary Bonus Program, and
(ii) are not entitled to the December holiday bonus of one week’s pay.

 

The IC Program supersedes the Company’s former (i) worldwide “annual bonus
program”, (ii) worldwide “annual performance bonus program”, and such programs
and policies shall be of no further force and effect.

 

Note additional exclusions to the Sassy Participants and the Kids Line
Participants set forth in Section II above.

 

6

--------------------------------------------------------------------------------


 


VI.                                NO RIGHT OF CONTINUED EMPLOYMENT

 

Participation in the IC Program confers no right of continued employment. 
Employment remains “at will” and may be terminated at any time, with or without
cause, by the associate or by the Company, without any entitlement to any IC
payment.

 


VII.                            ACCRUAL FOR AND TIMING OF IC PAYMENTS

 

IC payments will be accrued on the Company’s financial statements throughout the
year.  Targets will be calculated to include a reserve to fund IC payments. 
Earned IC Amounts will be paid as soon as is reasonably practicable after the
first meeting of the Board of Directors of the Company following the closing of
the books for the relevant year (the “Payout Date”).  IC payments are subject to
applicable withholding taxes.

 


VIII.                        VESTING OF IC PAYMENTS

 

Unless otherwise provided in a participant’s employment agreement, a participant
must be employed by the Company through and including the Payout Date in order
to receive any Earned IC Amounts for the preceding year.  For purposes of
clarification, Earned IC Amounts to which a participant would otherwise be
entitled will not be paid in whole or in part in the event that the employment
of a participant terminates for any reason prior to the Payout Date.

 

7

--------------------------------------------------------------------------------


 


IX.                                TERMINATION RIGHTS

 

The Company has the right to terminate the entire IC Program at any time,
without notice, for any reason, without incurring any liability to any
participant therein.

 

8

--------------------------------------------------------------------------------